Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/17/2021 has been entered. As directed by the amendment: claim 14 has been amended.  Therefore, claims 1-20 stand pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112(b), with respect to claim 14-15.  Such rejections are therefore withdrawn.  The amendment does not appear to address the rejection of claim 16 under 35 USC 112(b).  Accordingly, such rejection is maintained.
The prior art rejections under 35 USC 103 are maintained for the reasons detailed herein.
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
With respect to the prior art rejections, applicant traverses, with respect to independent claim 1, that Takashi does not reach that the PTC heating element is on a contact side of the occupant contact surface and further states that (Remarks, page 7, original emphasis):
Takahashi clearly teaches that the heating elements are provided in surface layer portions, "between cushion members". Thus, Takahashi's heating element is separated from the seat occupant by a cushion member. In contradistinction, Applicant's claim 1 specifically states that wherein the PTC heating element is on a contact side of the occupant contact surface. However, a heating element that is 'between cushion members' is NOT on a contact side of the occupant contact surface. 


	The claim language does not define, nor limit, what is a “contact side.” With respect to “contact side,” the instant application discloses (para. 0066 and Figure 6) an embodiment in which PTC heating element 601 is disposed on a contact side of the blanket or “the side that is intended to make contact with an occupant.”  The instant application does not disclose, nor is limited to, a particular manner of contact.  Further, the broadest reasonable interpretation of “the PTC heating element is on a contact side of the occupant contact surface” is not limited to the heating element being directly on the contact side, nor the contact side being the directly contacted by an occupant.   Rather, the broadest reasonable interpretation, consistent with the instant specification, requires the PTC heating element to be on, directly or indirectly, a contact side (not surface) of the occupant contact surface.
	With this interpretation in mind, the heating elements 21 and 22 of Takahashi being disposed in the surface layer portions where the occupant is in contact therewith 
	Furthermore, the plain and ordinary meaning of “side” is “the part within an object or area to the left or right of the observer or of its vertical axis” or “one of two or more contrasted parts or places within an area, identified by its location with respect to a center” (www.thefreedictionary.com/side; viewed on 09/21/2021, definitions 3a and 5, respectively).

    PNG
    media_image1.png
    749
    717
    media_image1.png
    Greyscale

Considering the aforementioned definition(s) of “side,” Takahashi reasonably conveys that the heating elements 21 and 22 are on a contact “side.”  Figure 1 is 
The applicant makes no additional arguments traversing the rejection of dependent claims 2-20.  Accordingly, the examiner maintains the rejection of claims 1-20 under 35 USC 103.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "communication device” in claim 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “communication device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “…to receive the setting parameter…” and “…configured to receive the profile….” without reciting sufficient Term “device” is a generic term having, or otherwise conveying, any particular structural meaning, while term “communication” does not modify “device” structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Para. 0053 discloses that the “…communication device 108 may include various communication modules such as one or more from among a telematics unit, a broadcast receiving module, a near field communication (NFC) module, a GPS receiver, a wired communication module, or a wireless communication module. The broadcast receiving module may include a terrestrial broadcast receiving module including an antenna to receive a terrestrial broadcast signal, a demodulator, and an equalizer, etc. The NFC module is a module that communicates with an external apparatus located at a nearby distance according to an NFC method. The GPS receiver is a module that receives a GPS signal from a GPS satellite and detects a current location. The wired communication module may be a module that receives information over a wired network such as a local 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 16 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 16, the recitation of “the setting parameter” renders the claim indefinite as “the setting parameter” lacks proper antecedent basis and it is unclear what “parameter” is being referenced. For instance, does the “occupant profile” of claim 1 include a setting parameter?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss.
Regarding claim 1, Takahashi teaches a contact heating apparatus (para. 0012; “According to an illustrative embodiment of the present invention, there is provided a heater control apparatus for controlling a heat generation amount of a heater including a heating element which is provided in a seat and which has a positive or negative temperature coefficient of resistance.”), the apparatus comprising (Fig. 1): 

    PNG
    media_image2.png
    587
    489
    media_image2.png
    Greyscale

a positive temperature coefficient (PTC) heating element and an occupant contact surface disposed on a vehicle (para. 0033; “The heater 2, which is a heating element for warming a body of an occupant 8 seated in the See also paragraphs 0014 and 0030; PTC heating element), wherein the PTC heating element is on a contact side of the occupant contact surface (para. 0033; “These surface layer portions are portions where the occupant 8 is in contact therewith.”) (see also paragraph 0035);
a power controller (control apparatus 1 including control unit 4; para. 0042-“may include only hardware or may include both hardware and software by using a microprocessor or the like.”) configured to generate and apply a pulse width modified signal to the PTC heating element (para. 00145; “control electric power supply to the heating element through a PWM control and compensate for the electric energizing amount supplied to the heating element by changing a duty ration to increase when the resistance value obtained by the resistance detection unit is increased.”) (para. 0047; “…the control unit 4 will be described as controlling the electric energizing amount supplied to the heating element from a power supply of a constant voltage through the PWM control. In general, when the heater is controlled through the PWM control, the duty ratio is 
Takahashi further teaches controlling current of the pulse width modified signal according to an occupant profile (para. 0033; “The heater control apparatus 1 may include an operation switch with which the occupant 8 switches on and off a power supply for the heater 2 and a control portion with which the occupant 8 sets a target temperature.”) (para. 0047; “the control unit 4 will be described as controlling the electric energizing amount supplied to the heating element from a power supply of a constant voltage through the PWM control. In general, when the heater is controlled through the PWM control, the duty ratio is controlled so as to maintain the heater at a target temperature (a set temperature).”) (para. 0010; “the resistance heating element is controlled such that the electric current which flows to the resistance heating element falls within the capacity of the power supply at any temperature irrespective of the value of the temperature coefficient of resistance of the resistance heating element.”) (para. 0043; “electric energizing amount supplied to the heating element means amounts of voltage, electric current, time and the like which are used to energize the heating element. Control methods for controlling the electric energizing amount supplied to the heating element may be selected arbitrarily. For example, the electric energizing amount may be controlled by performing an on/off control, a pulse width modulation (PWM) control, a voltage control, an electric current control and the like by the microprocessor.”). Here, the occupant profile is taken as the set or target temperature input by the occupant such that the electric energizing amount (current) supplied to the 
Takahashi is silent on a separate controller that is configured to adjust the current.

    PNG
    media_image3.png
    503
    660
    media_image3.png
    Greyscale

Reiss teaches that it is known in the art of PTC heaters for motor vehicles (para. 0002; “The present invention particularly relates to an electrical heating device which is especially suitable for a motor vehicle the drive unit of which does not produce sufficient waste heat for the heating nor for the air conditioning of the vehicle passenger compartment”) to use a PTC heating element to heat a passenger compartment (Figure 3, PTC heating elements 330/335; para. 0058) (para. 0004, “An appropriate heating device must therefore be suitable for providing both the interior of the motor vehicle with the required thermal heat as well as making heat available for the running processes in the individual system parts of the motor vehicle or at least providing this demanded heat”) (para. 0005, “In the state of the art it is known that so-called resistance heating elements or PTC (positive temperature coefficient) heating elements can be used for this purpose. They are self-regulating, because they exhibit a higher resistance with increasing heating, thus allowing a lower amount of current to flow for the same voltage”) (para. 0006; PTC heaters used in radiators; Para. 0007, PTC heaters for heating air in the passenger compartment).  Reiss also teaches a power controller (microcontroller 310, para. 0045, for controlling the heating elements) that is configured to generate and apply a pulse width modified signal to the PTC heating element (para. 0028, “…adjusts the heating power of the finely stepped adjustable heating stage such that the corresponding time period is taken from the non-volatile memory and switches on (activates) the current through the heating stage for this time period within a fixed specified cycle frame. Accordingly, a controller operating on the PWM (Pulse Width Modulation) concept is used. According to the preferred embodiment a corresponding time period (for example in milliseconds) is directly stored in the assignment table within a specified cycle frame (fixed cycle frame). The cycle frame is a time duration (period) according to which the change of activated and not activated current is periodically repeated. Alternatively, it would also be possible, as with conventional pulse width modulation, to store a duty ratio (in %). Here, the duty ratio (mark-space ratio) specifies for which proportion of the duration of the cycle frame the current is switched on (current activated)”) (para. 0057, “The microcontroller 310 processes the measurements as well as the fixed values specified in the system, such as the on-board electrical voltage or an assignment table for a quasi-continuous power control of the first heating stage by means of PWM. The EEPROM 410 is illustrated by way of example as a memory device for the system parameters of this nature”) (See also paragraph 0029; using modified PWM for controlling PTC heating elements. Figure 6 showing PWM power adjustment) (See also Figure 5 showing an assignment table for the control of the heating element).
Reiss further teaches using a controller (Fig. 3, control elements 320, which “provides control of the heating stages”) (para. 0058) that is configured to adjust a current of the pulse width modified signal of the power controller (para. 0047, “For the adaptation to the operating conditions and changed ambient conditions the power (nominal value) preset in the first step is adapted to the accurate power demand by readjustment. For this purpose a closed-loop control device is integrated into the electronic control means 310, with the aid of which a closed-loop control circuit for the readjustment of the heating power set by the control device is realised. Alternatively, within the scope of the present invention it is also possible to provide the closed-loop control device in separate hardware. For the readjustment the closed-loop control device requires the value of the on-board electrical voltage 350, the specified set value 370 for the power to be consumed by the heating device and the measured value of the total heating current 360. The total heating current includes the value of the current averaged over a cycle frame or a plurality of cycle frames for a heating stage controlled by means of the modulation of the current (e.g. PWM). The averaging can take place by means of software in a microcontroller.”) (para. 0052, closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”)  (para. 0053, “…specify a desired temperature instead of the power demands 370. This may be, for example, a temperature at a certain part of the vehicle, such as an interior compartment temperature or a temperature of the flowing medium. The temperature demand 220 is converted by the control electronic means 220 into a power demand 370…”) (para. 0054, “With the aid of the on-board electrical voltage 350 and the total heating current 360 the consumed power (actual value) is first determined. For this purpose the measured current 360, where necessary suitably averaged over time, for example over one or a plurality of cycle frames, is multiplied with the on-board electrical voltage….The actual value of the momentary total power of the heating device 100 determined in this way is then compared to the specified power demand (set value) by a comparator implemented in the closed-loop control device. Based on this the control device is initiated to correct the power consumption by an appropriate adaptation of the heating power setting….” Para. 0055, “In this way the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit”).  
The advantage of combining the teachings of Reiss is that in doing so would provide a closed loop control of heating power to the PTC heating element such that the heating element always accepts a readjustment of the power in the direction of the set value (target value), thereby exploiting the maximum power reserves.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi with Reiss, by substituting the controller(s) of Takahashi, with the teachings of Reiss, to provide a closed loop control 
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Takahashi, as detailed above, further teaches wherein the occupant contact surface being one or more from among an upper front side of a seat, a seating surface of a seat, an edge of a seat face, an armrest of a seat, a tray, a center console, an armrest of a center console, an armrest of a door, a steering wheel, a vehicle integrated blanket, and a cupholder (para. 0033; “The heater 2, which is a heating element for warming a body of an occupant 8 seated in the vehicle seat 7, is provided in the vehicle seat 7. In the seat 7 of this illustrative embodiment, a heater 21 is provided in a surface layer portion of the seat cushion portion 71, and a heater 22 is provided in a surface layer portion of the back rest portion 72.”).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
Takahashi further teaches adjusting a current of the pulse width modified signal of the power controller according to a setting parameter, wherein the setting parameter comprises one or more from among a setting input by an occupant, a pre-calibrated setting corresponding to a location of the PTC heating element, a temperature of a space, and a surface temperature of the occupant contact surface (as detailed in claim 1 above, an occupant sets the target temperature and current is controlled to maintain the target temperature).
as detailed above, in claim 1. For instance, para. 0052 discloses “closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”).
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Takahashi further teaches wherein the occupant profile comprises a profile of an occupant that in contact with the occupant contact surface (as detailed in claim 1 above; target temperature set by occupant in contact with seat).  
Regarding claim 5, the primary combination, as applied to claim 4, teaches each claimed limitation.
Takahashi further teaches wherein the occupant profile of the occupant comprises information on temperature preferences of the occupant or PTC heating element intensity preferences of the occupant (see above citations in claim 1; Occupant set target temperature reads on an occupant temperature preference).  
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
para. 0052, closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”) (user specified parameters amount to a thermal comfort value for that user) (para. 0053, “…specify a desired temperature instead of the power demands 370. This may be, for example, a temperature at a certain part of the vehicle, such as an interior compartment temperature or a temperature of the flowing medium. The temperature demand 220 is converted by the control electronic means 220 into a power demand 370…”) and an optimal power consumption value (para. 0054, “With the aid of the on-board electrical voltage 350 and the total heating current 360 the consumed power (actual value) is first determined. For this purpose the measured current 360, where necessary suitably averaged over time, for example over one or a plurality of cycle frames, is multiplied with the on-board electrical voltage….The actual value of the momentary total power of the heating device 100 determined in this way is then compared to the specified power demand (set value) by a comparator implemented in the closed-loop control device. Based on this the control device is initiated to correct the power consumption by an appropriate adaptation of the heating power setting….” Para. 0055, “In this way the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit”), and wherein the optimal power consumption value is a minimum power consumption value corresponding to the para. 0009, “it is desirable…to match the heating power of an electrical heating device as accurately as possible to a power specification…” para. 0015, “…heating power can be adapted to a specified power demand even under varying ambient and operating conditions and the adaptation can be maintained over time.”) (The controller of Reiss, using closed loop feedback control to readjust power to the heater as detailed above, is structurally capable, without further modification, of setting a minimum power consumption value as claimed.  See MPEP 2114).  
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
Reiss, as detailed above, teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameter, wherein the setting parameter comprises an equivalent homogenous temperature (para. 0054, “With the aid of the on-board electrical voltage 350 and the total heating current 360 the consumed power (actual value) is first determined. For this purpose the measured current 360, where necessary suitably averaged over time, for example over one or a plurality of cycle frames, is multiplied with the on-board electrical voltage….The actual value of the momentary total power of the heating device 100 determined in this way is then compared to the specified power demand (set value) by a comparator implemented in the closed-loop control device. Based on this the control device is initiated to correct the power consumption by an appropriate adaptation of the heating power setting….” Para. 0055, “In this way the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit”) (The structure of Reiss, as detailed herein, is structurally capable of having the setting parameter include an equivalent homogenous temperature).
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation.
Reiss, as detailed above, teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameters, wherein the controller is configured to control the PTC heating element according to the setting parameter and the profile (as detailed in claim 1).  
Regarding claim 16, the primary combination, as applied in claim 1,
Takahashi further teaches a user input configured to provide the setting parameter (as detailed above, Occupant set target temperature).
Reiss, as detailed above, teaches a user input configured to provide the setting parameter to the controller (as detailed above, in claim 1. For instance, para. 0052 discloses “closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”).
Regarding claim 17, the primary combination, as applied to claim 1, teaches each claimed limitation.
Reiss, as detailed above, teaches a storage configured to store the setting parameter and the occupant profile (para. 0024, programmable read only memory, preferably EEPROM) (Para. 0046 of the instant application, as published, discloses storage 103 may be an EEPROM) (Those of ordinary skill in the art would consider the EEPROM of Reiss to be structurally the same, or at least substantially the same, as the EEPROM disclosed in the instant application and, therefore, would also be capable of, without further modification, of storing the setting parameter/profile. See MPEP 2114).  
Regarding claim 18, the primary combination, as applied to claim 1, teaches each claimed limitation.
Takahashi discloses, in paragraph 0037, that there “no specific limitation on a material for the heating element, and hence, an arbitrary material can be used. For example, the material having a positive temperature coefficient of resistance may be stainless steel, copper, nichrome, tungsten and the like.”
Takahashi is silent on the material comprising a ceramic material or silicon rubber.
However, Reiss further teaches the PTC heating element comprising a ceramic material or silicon rubber (para. 0012; ceramics based on barium titanate).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi with Reiss, by substituting the material of the PTC heating element of Takahashi, with the teachings of Reiss, for in doing so would amount to a simple substitution of art recognized PTC materials performing the same function of heating using the positive temperature coefficient effect, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation.

The above materials for the PTC heating element inherently possess flexibility, at least to some extent.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, and in further view of Oh et al. (U.S. Publication 2017/0144577), hereinafter Oh.
Regarding claims 6-7, the primary combination, as applied to claim 1, teaches each claimed limitation except for the PTC heating element being integrated into a cupholder (claim 6). While Reiss teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameters, Reiss is silent on wherein the setting parameter comprises one or more from a drink setting input by an occupant, a pre-calibrated temperature corresponding to a drink or entree, a temperature of a space configured to hold a drink or entree, and a surface temperature of the contact surface configured to hold a drink or entrée (claim 7).
While Takahashi and Reiss do not explicitly disclose the PTC heating element being integrated into a cupholder, such limitation is considered intended use since the “cupholder” is not positively recited as a structural component of the claimed invention.  Furthermore, the mere integration into a cupholder does not, in of itself, require a specific or structural requirement/limitation of the PTC heating element.

Oh teaches that it is known in the art of vehicle heaters (Para. 0003; “The present invention relates to a cup holder for a vehicle configured to provide rapid cooling and heating of a beverage container received in the cup holder”) (Figure 1, PTC heater 201; para. 0039) for the PTC heating element (201) to be integrated into a cupholder (defined by inner and outer holders 101/103; para. 0030), wherein the setting parameter comprises one or more from a drink setting input by an occupant, a pre-calibrated temperature corresponding to a drink or entree, a temperature of a space configured to hold a drink or entree, and a surface temperature of the contact surface configured to hold a drink or entrée (para. 0045; “The cup holder may further include a switch 307 operated by a user's request for operating the cup holder, and a controller 400 which operates the heating element 201 when satisfying both conditions that the switch 307 is operated by the user's request for operating the cup holder and the receiving of the cup is detected by the contact sensor 303.” Para. 0017, “The cup holder may further include a temperature sensor for measuring a temperature of the inner cup”).
The advantage of combining the teachings of Oh is that in doing so would provide a rapid heating to a beverage container received in a cup holder in a vehicle, where such heating is provided by a PTC element, which has better performance in proportion to the size thereof (Para. 0039).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi, as modified by Reiss, with Oh by Para. 0039).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, and Oh et al. (U.S. Publication 2017/0144577), hereinafter Oh, and in further view of Kamindki (U.S. Patent 9131542).
Regarding claim 8, the primary combination, as applied in claim 6, teaches each claimed limitation except for wherein the occupant profile comprises information on drink temperature preferences of an occupant or drink type preferences of an occupant.
Kamindki teaches that it is known in the art of beverage heating (col. 1, lines 15-17; figures 1 and 4; controller 62, heating element 64, manual input 70, temperature sensor 74) for a profile to comprise information on drink temperature preferences of an occupant or drink type preferences of an occupant (Col. 6, lines 24-47. “These input temperature control signals are determined in part by the controller 62 based on a selected temperature chosen by an operator, or user, by means of manual inputs 70…In any event, after a temperature has been selected, the controller 62 compares the selected heated temperature with the temperature of the beverage in the carafe 13 as sensed by an infrared carafe temperature sensor 74…”  The controller, based on such analysis, controls the temperature of the beverage).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi, as modified by Reiss and Oh, with Kamindki, by adding to the heated cup holder and control thereof of Oh, with the teachings of Kamindki, in order to allow an operator/user to select a preferred/desired beverage temperature, where the controller controls the heating elements accordingly, thereby allowing the user greater control over the temperature of the beverage.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, and Oh et al. (U.S. Publication 2017/0144577), hereinafter Oh, and in further view of Lofy (U.S. Publication 2008/0223841).
Regarding claim 9, the primary combination, as applied in claim 6, teaches each claimed limitation except as detailed below.
Takahashi further discloses, in paragraph 0037, that “there is no specific limitation on shape and dimensions of a heating element which configures the heater. For example, a heating element having a liner shape or surface shape may be used.”
While Oh teaches that the PTC element “has various shapes and sizes” (para. 0039), Oh is silent on the PTC heating element comprising a cylindrical structure comprising a plurality of fold lines running around a circumferential axis such that the 

    PNG
    media_image4.png
    460
    568
    media_image4.png
    Greyscale

Lofy teaches that is known in the art of vehicle heating assemblies (para. 0003 and 0005, “climate control of seat assemblies”) (Fig. 52A) for a PTC heating element comprising a cylindrical structure comprising a plurality of fold lines running around a circumferential axis such that the cylindrical structure expands and retracts along a longitudinal axis of the cylindrical structure (para. 0015, “…a heating element comprises a generally folded surface which includes a plurality of folded portions. As least some of the folded portions are configured to generate heat. The heating element is configured for placement upstream and/or downstream of a fluid transfer device so that at least a portion of heat generated by the heating element can be transferred away from the heating element. According to other embodiments, the folded surface comprises a resistive material which is configured to produce heat when electrical current is routed through it. In one embodiment, the resistive material comprises Positive Temperature Coefficient (PTC) material…”) (para. 0253, with respect to Figure 52A, discloses that folded heating element 2310 has a “generally annular shape”) (This annular shape defines, at least partially, a cylindrical structure along the length of the heating element-length extending into the paper.  The cylindrical structure expands and retracts as a result of the plurality of folds along the longitudinal axis thereof, shown above).  
The advantage of combining the teachings of Lofy is that in doing so would provide a PTC heating element shape that increases the temperature of the fluid being heated (para. 0119) (the plurality of holds provide an increased surface area for heating, thereby increasing the amount of fluid being heated).  Furthermore, the PTC heating element being a cylindrical structure comprising a plurality of fold lines amounts to a mere change in shape which is considered a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed PTC heating element was significant.  See MPEP 2144.04-IV-B.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi, as modified by Reiss and  Oh, with Lofy, by replacing the shape of the PTC heating element of Takahashi, with the teachings of Lofy, in order to provide a PTC heating element shape that increases the temperature of the fluid being heated (para. 0119) (the plurality of holds provide an increased surface area for heating, thereby increasing the amount of fluid being heated).  Furthermore, the PTC heating element being a cylindrical structure comprising .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, and in further view of Cubon (U.S. Publication 2018/0302952).
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation except for the PTC heating element being integrated into an inflatable blanket configured to deploy in a vehicle.  
While Takahashi and Reiss do not explicitly disclose the PTC heating element being integrated into an inflatable blanket, such limitation is considered intended use since the “inflatable blanket” is not positively recited as a structural component of the claimed invention.  Furthermore, the mere integration into an inflatable blanket does not, in of itself, require a specific or structural requirement/limitation of the PTC heating element.
However, to provide additional evidence and to aid in compact prosecution, the examiner cites to Cubon as detailed below.
Cubon teaches that it is known in the art of self-regulating heating devices (para. 0002; PTC heaters) (figure 1) for the PTC heating element to be integrated into an inflatable blanket configured to deploy in a vehicle (para. 0024, “The self-regulating heater 10 may be attached to a shirt, pants, hat, scarf, blanket, boot or any other wearable device. The heating device 10 may conform to body parts of a person because the thickness is controlled. The heating device 10 is very flexible and may be folded upon itself due to the thickness. The heating device 10 may have many different configurations that can include variable watt densities and unlimited shapes and sizes that can provide self-regulating heat. The heating device 10 may include slots and holes that allow the heater to be wrapped around contours of the body.”) (Please note, the blanket being “inflatable” and being “configured to be deploy in a vehicle” do not limit of further define the structure of the PTC heating element.  Those of ordinary skill in the art would find it reasonable that the PTC heater being integrated into a blanket or any other wearable device, would also be structurally capable, without further modification, of being integrated into an inflatable blanket configured to deploy in a vehicle, as claimed.).
The advantage of combining the teachings of Cubon is that in doing so would provide a PTC heating element that is flexible and may be folded into many different configurations, thereby allowing for use in different structures.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi, as modified by Reiss, with Cubon, by adding to the heating arrangement of Takahashi, by including a PTC heated blanket as taught by Cubon, in order to provide a PTC heating element that is flexible and may be folded into many different configurations, thereby allowing for use in different structures.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, and in further view of Stevens et al. (U.S. Publication 2015/0230524), hereinafter Stevens.
Regarding claims 14-15, the primary combination, as applied in claim 13, teaches each claimed limitation except as detailed below.
Reiss, as detailed in claim 1, teaches a communication device configured to receive the setting parameter and the profile (para. 0052, closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel) (The CAN data bus of Riess corresponds to that of the instant application as interpreted under 35 USC 112 (f).  Specifically, the instant application, in paragraph 0053 discloses that the communication device 108 may be a controller area network (CAN)) (Those of ordinary skill in the art would find it reasonable that the CAN data bus of Riess, being the same, or at least substantially the same, as that of the instant application would also be structurally capable, without further modification, of receiving the setting parameter and the profile.  See MPEP 2114).    Reiss is silent on the communication device receiving the setting parameter from one or more from among a plurality of sensors (claim 14) and receiving the profile from one or more of a server and a mobile device (claim 15).
Stevens teaches that it is known in the art of regulating heaters (para. 0002; “…heated or thermally-regulated garments or apparel and a control system therefor, including a controller capable of detecting electrical resistance values, voltage levels, or similar data sets, and adjusting the thermal output of the garment to predetermined or desired levels that can be established and/or input by a user, including a system and application for enabling the user to wirelessly monitor and control such a garment or other heated article.”) (Figure 1, 2a/2b, 8-11b) for a communication device receive parameters from one or more from among a plurality of sensors and receiving a profile from one or more of a server and a mobile device (para. 0053, one or more sensors 17 provide monitored temperature feedback information to controller 18.  The monitored temperature information can be communicated to a wireless control device, such as control module 18A or other device such as smart phone 101) (para. 0074, a Bluetooth ® transceiver or similar wireless communication functionality can be used to send feedback to and receiving control instruction changes/updates from a wireless controller such as smart phone 101) (Figure 8 shows an exemplary profile including setting parameters).
The advantage of combining the teachings of Stevens is that in doing so would provide monitored temperature feedback and a means to communicate such to the user and allow for the user to make changes/updates, thereby allowing for greater control over heating profiles.
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi, as modified by Reiss, with Stevens, by adding to the communication device of Reiss, with the teachings of Stevens, in order to provide monitored temperature feedback and a means to communicate such to the user and allow for the user to make changes/updates, thereby allowing for greater control over heating profiles.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication 2014/0197155), hereinafter Takahashi, in view of Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, and in further view of Kielar (U.S. Publication 2015/0156819).
	Regarding claim 19, the primary combination, as applied to claim 1, teaches each claimed limitation except for the PTC heating element comprising a flexible substrate and carbon-based ink.  
Takahashi discloses, in paragraph 0037, that there “no specific limitation on a material for the heating element, and hence, an arbitrary material can be used. For example, the material having a positive temperature coefficient of resistance may be stainless steel, copper, nichrome, tungsten and the like.”
Kielar teaches that it is known in the art of PTC heating elements (para. 0001 and 0002) (Fig. 2) for the PTC heating element comprise a flexible substrate (substrate 106) (para. 0017, substrate 106 is a plastic sheet) and carbon-based ink (ink 122) (para. 0019, PTC carbon ink 122 is disposed on substrate 106) (The PTC heater comprising PTC carbon ink disposed on a plastic sheet of Kielar, appears to be the same, or at least substantially the same as the “carbon-based ink applied to a plastic film” disclosed in paragraph 0054 of the instant application.).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Takahashi, as modified by Reiss, with Kielar, by substituting the PTC heating element of Takahashi, with the that of Kielar, for in doing so would amount to a simple substitution of art recognized PTC materials performing the same function of heating utilizing a positive temperature coefficient effect and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761